EXHIBIT A


PROMISSORY NOTE



Up to $750,000 (U.S.)
New York, New York

March 2, 2009
 
The undersigned, AIRBORNE, INC., a New York corporation, having its headquarters
at 236 Sing Sing Road, Horseheads, NY 14845 (“Maker”) for value received hereby
promises to pay to the order of First Flight, Inc., a Nevada corporation
(“Payee”), an amount (without interest) up to $750,000 equal to the amount
loaned to Maker pursuant to the Loan Agreement dated as of March 2, 2009 (the
“Loan Agreement”) between Maker and Payee, which amount shall be set forth on
the last page of this Note and updated on the date of each additional advance of
a Loan.  All payments hereunder shall be made in currency of the United States
of America.
 
Maker shall pay all costs of collection, including, without limitation, legal
expenses and attorneys’ fees, paid or incurred by Payee in collecting and
enforcing this Note after the occurrence of a default hereunder.
 
This Note shall be paid in accordance with Article II of the Loan
Agreement.  Until this Note shall have been paid in full, Maker covenants and
agrees with Payee that:
 
The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement:
 
 
(a)
default by Maker in the payment when due of any principal under any Loan or
under any Note; or

 
 
(b)
Maker fails or becomes unable generally to pay its debts as they come due, makes
a general assignment of a material portion of its assets for the benefit of
creditors, has a compulsory winding up order made against it or resolves to be
wound up voluntarily, files a petition in bankruptcy or for relief under any
bankruptcy or insolvency law, is adjudicated insolvent or bankrupt, petitions or
applies to any tribunal for any receiver of or any trustee for such company or
any substantial part of its property, commences any proceeding relating to such
company under any reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction whether now or hereafter in
effect, or if there is commenced against Maker any such proceeding by any act,
indicates its consent to, approval of, or acquiescence in any such proceeding or
the appointment of any such receivership or trusteeship.

 
then upon the happening of any of the foregoing Events of Default, the Notes and
all amounts under this Agreement shall become and be immediately due and payable
and Payee shall be entitled to all other remedies available at law.  Maker
expressly waives any presentment, demand, protest or other notice of any kind.

 
 

--------------------------------------------------------------------------------

 

Except for the notice described in the immediately preceding paragraph, Maker
and every endorser of this Note expressly waive presentment, protest, demand,
notice of dishonor or default, and notice of any kind with respect to this Note
or the performance of the obligations under this Note or any guaranty of this
Note.  No renewal or extension of this Note, no release or surrender of any
security for this Note or any guaranty of this Note, no release of any person
primarily or secondarily liable on this Note, including Maker and any endorser
or guarantor, no delay in the enforcement of payment of this Note, and no delay
or omission in exercising any right or power under this Note shall affect the
liability of Maker or any endorser of this Note.
 
At any time, any deposit credited by Payee for the account of Maker, and any
indebtedness due from Payee to Maker, may be set off against and applied in
payment of any obligations of Maker hereunder, if due, and such deposits or
other indebtedness may at all times be held and treated as collateral security
for payment of such obligations.
 
No delay or omission by Payee in exercising any power or right hereunder shall
impair such right or power or be construed to be a waiver of any default, nor
shall any single or partial exercise of any power or right hereunder preclude
the full exercise thereof or the exercise of any other power or right.  The
provisions of this Note may be waived or amended only in a writing signed by
Maker and Payee.
 
Every legal holder of this Note shall have and may exercise all of the rights
and powers given to Payee in this Note.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date set
forth above.
 
MAKER:
 
AIRBORNE, INC.
   
By:
/s/ John H. Dow  
Name:  John H. Dow
 
Title:  President

 
 
 

--------------------------------------------------------------------------------

 